    Case l:21-mc-00433-JGK Document 1-2 (Ex Parte)                  Filed 05 /10/21 Page i of 2



 GIORDANO, HALLERAN & CIESLA, P.C.
 Martin J. Feinberg (mfeinberg@ghclaw.com)
 Christopher J. Marino (cmarino@ghclaw.com)
 1250 Broadway, 36th Floor
 New York, NY 10001
 (212) 235-7291
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 21 CV 04246
                                                        •X

 LOUIS VUITTON MALLETIER SOCIETE PAR
 ACTIONS SIMPLIFIEE (SAS),
                                                                Civil Action No.

                                                                21 CV
                                Plaintiff,
                                                                     ORDER TO FILE
         -against-                                                CIVIL CASE UNDER SEAL

VARIOUS JOHN DOES, JANE DOES, and
XYZ COMPANIES,

                                Defendants.
                                                       •X

        Plaintiff, having moved to file a new civil case under seal in the traditional manner, in

paper form, and the Court having reviewed the application and having found sufficient cause under

Federal Rule of Civil Procedure 5.2(d) to order this case to be filed under seal, it is hereby

        NOW, THEREFORE, it is hereby ORDERED as follows:
                                                                                                        |

        This case maybe filed under seal. The parties are directed to proceed in accordance with

the instruction for filing under seal found in the court's ECF Rules & Instructions, Rule 6.13, and

present the case initiating documents to the Clerk of Court in the traditional manner, in paper form.

The Clerk is directed to restrict access to this order to the selected party viewing level.



                                                                                                        I
                                                                                                        I

                                                  1




                                                                                                        i
                                                                                                        !i
  Case l:21-mc-00433-JGK Document 1-2 (Ex Parte) ' Filed 05/10/21 Page 2 of 2



Dated:
         New York, New York
                                           SO ORDERED.

                                             /I
                                              •w
                                                                   U.S.D.J.

                                                     J
